 220DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL bargain collectively on request with Seafarers International Unionof North America,Atlantic,Gulf, Lakes and Inland Waters District, PuertoRico Division,AFL-CIO,as the exclusive representative of all our employees,and, if an understanding is reached,we will embody such understanding in asigned agreement.WE WILL NOT negotiate with Teamsters,Chauffeurs,Warehousemen andHelpers, Local 901, IBTCW & H of America, or any other labor organization,concerning employee grievances without the Seafarers having been given anopportunity to be present at the adjustment thereof unless or until TeamstersLocal 901 shall have been certified by the National Labor Relations Board.WE WILL NOT in any like or related manner interfere with,restrain, or co-erce our employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Seafarers International Union, Puerto RicoDivision,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concerted activity forthe purposes of collective bargaining or other mutual aid or protection, or torefrain fromanyor all such activities.WE WILL withdraw and withhold recognition from Teamsters Local 901 asthe representative of our employees for the purpose of dealing with us concern-ing employee grievances,unless and until said labor organization shall have beencertified by the National Labor Relations Board.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization.VALENCIA BART EXPRESS, INC.,Employer.Dated-------------------By-----------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1506Ponce de Leon,Santurce,Puerto Rico,00910,Telephone No. 723-3200,if they haveany question concerning this notice or compliance with its provisions.V. C. Britton Co.andAgriculturalWorkers Organizing Com-mittee,AFL-CIO.Case No. 00-CA-2417.June 97, 1963DECISION AND ORDEROn April 25, 1963, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondenthad engaged in and was engaging in certain unfair laborpractices,and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in this143 NLRB No. 44. V. C. BRITTON CO.221case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.'ORDERThe Board adopts the Recommended Order of the Trial Examiner,with the following addition as the last paragraph of the order :It is further ordered that the complaint be, and it hereby is,dismissed, insofar as it alleges other violations of Section 8(a) (1)of the Act not specifically found herein.IContrary to the Respondent's exceptions to the Intermediate Report, we agree withthe Trial Examiner's findings that the Respondent engaged in independent violations ofSection 8(a) (1) of the Act and [that it discriminatorily discharged George Gonzales inviolation of Section 8(a) (3) and (1).We are convinced, after a careful review of all theevidence, that the Trial Examiner's credibility resolutions resulted from a fair appraisalof the evidence as a whole and the demeanor of the witnessesAccordingly, we rejectaswholly unwarranted Respondent's assertion that the Trial Examiner was biased orprejudiced.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct as amended (61 Stat. 136; 73 Stat. 519), herein called the Act, was heard beforeTrial Examiner William E. Spencer at Fresno, California, on January 21, 22, 23, 1963,pursuant to due notice.The complaint, issued on October 31, 1962, by the GeneralCounsel of the National Labor Relations Board, the latter herein called the Board,upon a charge dated September 14, 1962, filed by Agricultural Workers OrganizingCommittee, AFL-CIO, herein called the Union, alleged in substance that V. C.Britton Co., the Respondent herein, discharged an employee in violation of Section8(a)(1) and (3) of the Act, and engaged in conduct independently violative ofSection 8(a)(1) of the Act.Respondent in its duly filed answer denied the unfairlabor practice allegations.On or before March 12, 1963, the General Counsel, theRespondent, and the Charging Party filed briefs.Upon the entire record in the case, from my observation of witnesses, and afterconsidering the briefs filed with me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a California corporation with its main office and principal placeof business in Firebaugh, California, is engaged in the business of processing andmanufacturing alfalfa pellets.During the calendar year 1961, in the conduct of saidbusiness, it caused to be manufactured, sold, and distributed at its Firebaugh plantproducts valued in excess of $500,000, of which amount, alfalfa pellets in excess of$50,000 were sold and shipped directly to places and points outside California.H. THE LABOR ORGANIZATION INVOLVEDAgriculturalWorkers Organizing Committee,AFL-CIO,isa labor organizationwithin the meaning of the Act.IH. THE UNFAIR LABOR PRACTICESA. Preelection statements and conductIn March 1962, George Gonzales, a truckdriver employed by the Respondent sinceabout September 1960, met with Hector Abeytia, a business representative of theUnion, and through Abeytia arranged for an organizational meeting of Respondentemployees.This meeting occurred about March 23, 1962, off company premises,and a number of Respondent's employees signed union authorization cards at thismeeting.Gonzales was among those most active in getting cards signed, at themeeting and elsewhere, and among those whose signatures he obtained was, accord- 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to his testimony,Raymond Brown,who was later to become his immediate super-visor, and the latter's son.'Subsequent to the March 23 meeting, the Union filed a representation petition withthe Board, and on April 17 a conference on the petition held at the Board's Regional,Office in San Francisco,was attended by Abeytia and Gonzales,representing theUnion, Dan Street, Respondent's office manager, representing the Respondent, andothers.Itwas Gonzales' undisputed testimony that the Respondent would notpermit him to work on the day following this conference, and the Respondent offeredno explanation for this 1-day layoff.On the following day, according to Gonzales,when he reported for work, Jake Cline, whom I find to be a supervisor,2 said, "George,I hear you are an official."When Gonzales responded, "Official9" Cline said, "Yes.you are an official stool pigeon."Gonzales replied,"No, I am not a stool pigeon,"whereupon Cline said, "Well, that's what I hear, they tell me that." Bill Eppler, asupervisor,was present at the time these statements were made. Jake Cline was notavailable to testifyEppler, though testifying, was not questioned on this incident.Pursuant to the Union's petition, an election was conducted by the Board amongRespondent's employees in an appropriate unit on May 16, 1962.The Union wonthe election by a vote of 47 to 7 and was thereafter certified as the employees'bargaining representative.During the period immediately preceding the election,supervisors of the Respondent allegedly made statements and engaged in conductviolative of Section 8(a)(1) of the ActThe Union's victory at the polls cannot beheld to have immunized such statements and conduct, if engaged in, from a findingthat they constituted a violation of the Act, or to obviate the need, in such case, ofremedial measures.Several employees testified that on the last payday before the election, instead ofreceiving their checks from the dispatchers as was customary, they were handed them,individually, by Dan Street or other company official, and told, in effect, that contraryto reports being circulated, they would be making as much or more money in 1962than in the prior year, and were shown certain wage computations purporting toestablish that fact. It appears that a unsigned notice had been posted on the bulletinboard indicating that the employees were actually receiving less in wages thanprevioi'sly.The Respondent was free to present its argument on wages to its em-ployees, either individually or collectively, and to the extent that such presentationwas free of coercive remarks or implications, no violation of the Act is involved.However, some of the testimony, if believed, shows the Respondent's presentationof its argument on wages to have been accompanied by, or followed with, statementsof a more dubious character.Thus Employee Richard Martinez testified that Bill Eppler, superintendent, afterasking him how he felt about the election, told a group of employees that if theUnion came in they would be cut to a 40-hour week, that dues would be taken out oftheir checks,and as a consequence they would be losing money instead of gainingit through union representation; and that Jake Cline, in referring to the wage argu-ment, said they had been bearing talk that Gonzales had said the company was cheat-ing them out of money; that the company wanted to show them that they were gettingthe same amount in wages as in the previous year,and getting 1 day off.Employee Lou Garcia testified that Dan Street, office manager, in giving him hislast check before the election, said that be would be making more in 1962 than in1961, and that Gonzales was not as bright as he thought he was. "Ask that man if hecan guarantee you $176 00 for two weeks work," Street said. according to Garcia."You can come to me and I can guarantee you that much " Street further said thatBritton had plenty of money: he did not have to operate but could always shut themill down.Street denied having made these statements attributed to him byGarcia.EmployeeJamesA.Goin,discharged by the Respondent in September forabsenteeism, testified that Eppler talked to him about the wages he was then makingin comparison with what was made in 1961. "He just said that we would make more."Goin testified. "and he said then that anyone having anything to do with the Unionwould be fired, that Mr. Britton would never work under union contract " On a lateroccasion, but still before the election, according to Goin, Eppler looked at a sampleballot on the company's bulletin board, laughed, and said that "anybody that hadanything to do with the Union was going to be fired, Mr Britton would never workunder a union contract "Edward Sierras, another employee discharged by the1 Browndenied that Gonzales obtained his signature but aftermuch equivocation ad-mitted thathe obtained the signature of Brown's son.2Raymond Brown testifiedthat TakeCline was his immediate superior at a time whenhe. Brown, admittedly was a foreman. Epplertestifiedthat he was truck superintendent. V. C. BRITTON CO.223Respondent in November 1962, was present at the time and gave corroborativetestimony.Eppler specifically denied statements attributed to him by Goin andSierras and made a sweeping disclaimer of having engaged in any discussion of theUnion with employees in answer to some question bearing on wages.Gonzales testified that on the last payday before the election he was summonedto Street's office.Street told him that he was wrong in advising the men that theywere not making more money this year than last; that if it had been up to him, Street,he would have fired Gonzales at the San Francisco hearing on the petition; thatBritton did not want the Union, could not afford to pay $3 or $4 an hour in wages;that Britton did not have to keep the men on through the winter months, but couldlay them off. These statements Street denied having made; he admitted callingGonzales to his office for purposes of presenting the company's side of the wagequestion.Further according to Gonzales, Eppler, on an occasion, told him, "I don't wantyou talking to these guys around hereThe next time I see you talking to somebody,I am going to tan your butt." Eppler further said, "You are trying to destroythis organization, if you don't like it, you can get the hell out of here."Epplerdenied the threats but testified that on an occasion in July, on entering one ofRespondent's agricultural fields, he observed that Gonzales had left his truck idleand was talking to the driver of a chopping machine; that when Gonzales saw himapproach he returned to his truck and left.Back at the plant on the same day,according to Eppler, he told Gonzales that he was not stop the choppers in theirwork and talk to them, "he was supposed to go to the field, get his load of hay,and come back with it, that's what we paid him for."Israel Chapa testified that on the day before the election, Superintendent RichardCline asked if Chapa knew anything about a Union, and on Chapa answeringin the affirmative, said, "What do you like about it."Chepa replied, "Put yourselfinmy place and then you tell me " Cline then told Chapa that Britton had givenhim a home, a job all the year 'round, and "if this thing blow up you are one ofthe lucky ones, you are still going to have a job around here"; that Britton would notaccept the Union, that he would raise the rent on the house Chapa occupiedClinethen turned to Pete Torres, another employee present, and told him that he had beentelling Chapa that if the Union came in the company would have to raise the renton its houses.Further discussion ensued on the cost of housing, at the conclusionof which Chapa told Cline, "I am not sure yet what side I am going to vote; ifI did, I couldn't tell you."Cline replied, "No, no, I don't want you to tell me. Justgive it a thought."Richard Cline did not testify?Chapa, an observer for theUnion at the election, is still employed by the Respondent.Employee Lupe Olague testified that a few days before the election, RichardCline asked him what he thought about the election, if he thought the Union wouldbe a good thing, and if he liked the Union.When Olague replied, "I don't likethe Union because I have never been in one," Cline said "Well, I am kind of gladyou think about the same way I do." On a later occasion, Cline asked Olague,"Have you heard anything about the Union?" and when Olague replied, "I knowjust about as much about the Union as you do," there followed a discussion aboutwages and the rental of company houses, at the conclusion of which Cline disavowedany intention of discharging any employee because of the Union.B. Post election statements and conductEmployee Joe Murrillo, a truckdriver, testified that about a month after theelection, while he was on his way to the field, accompanied by his foreman, RaymondBrown, Brown told him that if he did not want to go along with the Union. JakeCline would give him year-round work; that the Company was going to "fire theUnion guys one by one"; that about 14 "guys that were involved in the Union hadalready gone and talked to Jake so they could keep their jobs."Garcia testifiedthat on about June 10, Brown told him that if he would withdraw from the Unionhe could continue working and suggested that he talk to one of his supervisors.Brown said, "They have four men to be fired which are George Gonzales, GeorgeBarrios, Pete Torres, and Israel Chapa "Garcia admitted that Brown was not aforeman at the time this latter conversation occurred.Brown testified, however,that he was told by Jake Cline on June 10 that he was to be promoted to foremanrank and that he assumed his duties as foreman on June 11.Employee Henry'It was Respondent's contention that it did not charge rent on its houses occupied byits employeesHowever, admittedly, there was a wage differential on those who occupied,and those who did not occupy company owned houses, obviously an indirect but sure wayof collecting rent on the houses 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDCortez testified that in July Brown told him, "In case of a strike why don't youstick with the Company," and then said, "You guys are going to be blackballed,you won't get a job around Firebaugh."Employee Gerald Burnsed, hired by the Respondent after the election, and whoquit or was laid off in December 1962, testified that in October he was approachedby employee Cecil Bridgeford with respect to signing a petition to repudiate theUnion as bargaining representative; present at the time, according to Burnsed, washis foreman, Brown.Burnsed testified with respect to Brown, "Well, he told usthat if we did sign it, that it would be a guarantee of us a job for the winter monthswhen usually the people were laid off," and those not signing "would probablynot be working there next season."Bridgeford, according to Burnsed, said withrespect to the petition, that others had helped in getting it up but would not say who.Some 2 weeks later, still according to Burnsed, Brown asked him if he was planningon signing the petition; that it was almost definite that the Union "was not comingin"; that those signing it would be guaranteed a job, naming Bridgeford, Melton,Russell, and Burnsed as employees who would be "working in the shop thatwinter" if they signed the petition.After a layoff which occurred about Thanks-giving,Burnsed, according to his testimony, asked Brown what had happenedto Eddie Sierras, a dispatcher, and Brown replied that Sierras was laid off becausehe was a "union guy." Further according to Burnsed, Brown said, "If you will look,you won't see very many of the guys that were in the union, had anything to dowith the union, around here."Burnsed admitted that he signed the petition inquestion and that his employment was thereafter terminated.Brown denied all antiunion statements attributed to him and testified that he hadno conversations with employees about the Union, or the petition repudiating theUnion, with these exceptions: (1) In July, while he was riding with Cortez to thefield, Cortez said he was sorry he got mixed up with the Union and wanted to knowif he, Brown, could help him get out. Brown testified that he replied in the negativeand referred Cortez to Jake Cline; (2) on an occasion in October, while driving withGarcia, Garcia mentioned the antiunion petition and said he had gotten in troubleby signing one petition and did not want to sign another. Brown, according to histestimony, replied, "Why do you tell me those things? I dont want to know about it."Bridgeford, David C. Melton, and Russell, employed after the election, testified,contrary to Burnsed's testimony, that on no occasion was Brown present during adiscussion of the antiunion petition.Bridgeford testified that he, Burnsed, Melton,and Walter Russell prepared the petition in question and that Melton's wife madea typewritten copy of it.The petition appeared in this form:DEAR Six: We the undersigned truck driver and mill worker employees ofV. C. Britton Co. Firebaugh, Calif.Do here by request that the A.W.O.C.be excluded as our bargaining Agents in matters pertaining to wages workingcondition & hours or anything concerning our employment with the V. C.Britton Co. this request is of our own free will and accord without pressureor coercion from any person or group of persons.Itwas dated October 6, 1962, and bore the signatures of 12 employees.In support of an allegation of surveillance of a union meeting, the Union's repre-sentative,Abeytia, testified that a union meeting held in the Union's hall or officeinFirebaugh on the evening of July 11, was observed by Street, Jake Cline, andEppler.According to Abeytia, Street drove by the hall in his car, accompanied byhis family, at least twice, and again in a company car driven by Cline.Eppler,according to Abeytia, drove by the hall at least twice. Street admitted that he droveby the hall once with his family; that he then drove to the company plant where hesaw Jake Cline, told the latter that an employee they were checking up on might beat the union meeting, and that they then returned to Firebaugh and observed cars tosee if the employee in question was present.Eppler admitted driving past the unionhall on the occasion in question,but denied that he did it for purposes of observingthe union meeting.Admittedly,the union hall is situated on a corner of one of themain thoroughfares of Firebaugh,a small town.C. The discharge of George GonzalesGonzales testified that on July 2, when he reported for work, Jake Cline handedhim his paycheck, saying, "If you are short, tell me."Cline followed him out of theoffice, and outside,in the presence of a group of employees,told Gonzales, "Youhave been hustling these guys to get into the Union, there are good guys, they don'twant to have anything to do with the Union.You'd better straighten yourself out;ifyou don't, my bossisgoingto call you in and work you over." According toGonzales, he made no response, and Cline, continuing, called him "chickens-t" V. C. BRITTON Co.225repeatedly.Thereupon,Dan Street,who was present,said,"Iwouldn't take that, Iwouldn't let anybody call me chickens-t."Further according to Gonzales,Street "kept saying he wouldn't let anybody call him `chickens-t' and get awaywith it, he wouldn't stick around ..Street further said, "under the law we arenot even supposed to talk to you," whereupon Gonzales asked him, "Why are youdoing this?" to which he made no reply. Then Eppler, who was also present, said,"Why did you come back?" Gonzales answered that he wanted to work there, thatwas the reason.Street's version of the July 2 episode follows:One of the truckdrivers had come in and asked for his check in the office.At that time Jake Cline was in there and Jake asked him why he was quitting,and he said because he couldn't take any more guff from George Gonzales,and so we asked him what he meant,and he said that George had threatenedhim and had kept calling him chicken and had written things on the trucksabout him, and Jake told him that he didn't have to put up with that kind ofstuff and to go back to work. At that time we reported it to Mr. Hayes, andwe decided I should go out and at least explain our position,that he was notto threaten an employee.I approached George Gonzales in the truck shack and told him that we hadheard about some threats that he had made to individual employees in thetruck department and that the Company would not tolerate this, and he hadno business talking to any truckdrivers at any time concerning their activitiesin his organization or our organization,and that it would have to cease immedi-ately, and that was the crux of what I told him.George Gonzales kept saying, you are the boss, and he walked outside thetruck shack,and of course we followed him out, and there were quite a fewtruckdrivers around,and he would pass back and forth and say, "You are theboss, you are the boss,"and finally Jake Cline,who is the truck superintendent,said to George,"You are chicken."George, all he said was, "You are the boss,Jake."And then I also added that if any boss called me chickens-t, if Icouldn'twhip him,I'd quit.Eppler did not testify concerning the incident.Gonzales' discharge occurred on August 29.On that date,when Gonzales re-turned from the field,Eppler,in Brown's presence,handed him a previously preparedletter bearing this text:This date, August 29th,1962,you were advised by me,in the presence ofMr. Ray Brown, that Mr. Brown is your immediate superior and you are totake orders from Mr.Brown without derogatory comment.On dates August 14th and August 27th,you demonstrated insubordinationby not properly obeying orders issued by Mr. Brown.Any furtherinsubordination toMr.Brown will result in your immediatedischarge.According to Eppler,when Gonzales read this letter, he said, "What does all thismean? I don't understand these dates.1 don't have to take this crap.IfMr. Brownsays I did these things, he is just a God-damn liar."Eppler replied that the lettermeant what it said,whereupon according to him,Gonzales repeated that Brown wasa liar and pushed against Brown with one hand as he started from the shack.Epplerthen told Gonzales,"you can't talk to the boss like that and work here,you will haveto go up to the office and get your check."Brown's version of the incident substantially corroborated Eppler.Gonzales went to Respondent's office where he was asked to affix his signatureto a memorandum containing this text:Subject:Termination of George Gonzales, Truck Driver.Reason:Insubordination.The office was informed on August 27th, that theabove employee was being insubordinate to one of the Company'sTruck Fore-men, Raymond Brown.On August 29th the company issued a letter(attached)toGeorge Gonzales which he refused to take and called Raymond Brown a"Liar"and said it was all a "damn lie."Eppler signed both of the above communications.Gonzales refused to affix hissignature to the memorandum, as requested by Street.According to Street, hesnatched his check out of Street's hand,saying,"Let me have it . . . You bastards,you are going to fire me anyway."Eppler,who was present in Street's office at thetime, testified only that Gonzales refused to affix his signature to the memorandumand took his check. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDGonzales was not convinced that the letter, which text is given- above, was identi-cal with the one he was shown by Eppler and Brown, but admitted' that the letterin question accused him of insubordination.According to him Eppler said that onAugust 14 he was sent out to get a load and all he did was "go in and f-karound" and that on August 27 Gonzales threatened Brown with "great bodily harm."Gonzales replied that he knew Brown was his "boss" and if Brown had sent him outfor a load on August 14 he would have gone, because if he did not go out Brown'could use that as an excuse to fire him.He denied calling Brown a "damn liar" orpushing him with his hand as he started from the shack.According to him, as hewas leaving Eppler called to him, "Well, you can't call him a damn liar and getaway with it.Go down to the office, pick up your check." He testified that inStreet's office he heard the latter dictating a memorandum to his secretary and thatwhen Street asked him to sign the memorandum, he told Street, "All I want is mycheck, I know what's in that letter, I wouldn't sign it."Admittedly, the warning letter presented to Gonzales on August 29 was preparedat the suggestion of H. Joseph Specht, industrial relations consultant with theValley Employers' Association, an organization of which the Respondent is a mem-ber, after he had been contacted in the matter by Dan Hayes, an officer of theRespondent.Since Gonzales was known to the Respondent to be a leader in theorganizational movement, it would reasonably assume that a discharge for whatevercause might well lead to the filing of a charge of unfair labor practices. I do not-therefore infer an improper motive in the making of the discharge from the bare factthat the Respondent asked for, and received, advice from Specht in the matter ofissuing a warning letter before effectuating the discharge.Specht's advice, givenon the basis of information furnished him by the Respondent was entirely proper.It strikes me as unusual however that an employer would seek such advice and issuesuch a warning letter without prior notice to the employee involved and without-affording that employee any opportunity to state his own position in the matter,unless something more was involved than appeared in the letter.While the precipitating cause of Gonzales' discharge, according to Eppler who.made the discharge, was his denunciation of Brown as a "damn liar," this situationwould not have been brought about except that Gonzales was being charged withtwo instances of insubordination.We must look then- to the matters occurring onAugust 14 and 27 which, according to the Respondent, constituted insubordination.As to the August 14 incident, there are only the two witnesses, Brown and'Gonzales, or, since Gonzales testified that he had no recollection of such an incidentas testified to by Brown occurring, one.At about 4 p.m. on that date, according toBrown, Gonzales was in the shack where truckdtivers gather to fill out their cardsand get their trip orders.He instructed Gonzales to make a trip which, accordingto Brown, would require about 25 minutes.Gonzales left the shack and drove tothe butane tanks, about an eighth of a mile distance from the shack, where thetrucks were serviced.He remainedthere, without making the trip to the fields whichBrown had ordered, until about 10 minutes of 5 when he returned to the shack.According to Brown he then asked Gonzales why he had not made the trip, andGonzales replied that he did not have time, and that his "relief" was there.Ap-parently he was relieved of his duties at 5 o'clock, and Brown testified that he did'not then order him to make another trip inasmuch as his "relief" driver had arrived.He admitted that he issued no reprimand to Gonzales, did not then accuse him ofhaving wasted time at the butane tanks, and that nothing more was said of the in-cident between him and Gonzales.On the following day, however, he reported thematter to Eppler.Eppler admittedly never approached Gonzales for his version ofthe incident.As previously indicated, Gonzales did not testify concerning the in-cident because,according to him,he had no recollection-of such an incident everoccurring.On August 27, according to both Brown and Bppler, the latter called Brown froma truck on which he was repairing the horn, and told him to send a driver to a crewthat was then working in the field. Brown motioned to Gonzales, who was walkingtoward the shack some 40 feet away, to come over, and also, according to his testi-mony, called out to him and honked the horn of the truck on which he had beenworking.According to both Brown and Eppler, Gonzales merely waved his hand atBrown, with a gesture which they construed as one of rejection, and continued on intothe shack.Eppler suggested that Brown follow Gonzales into the shack and find outwhy he had ignored Brown's call.According to Brown, he then went into the shackwhere Gonzales and several other employees were gathered; and asked Gonzales,who was leaning or half reclining on a table, why he did not answer Brown's sum-monsAt that point. according to Brown, Gonzales "just jumped off the table andsaid if he caught me off the Company property he would knock the hell out of me."- V. C. BRITTON CO.227Brown testified that he replied that they could go out then and there and settle thematter that way, and nothing more was said.He admitted that Gonzales remainedon duty for the balance of the day, carrying out his regularly assigned functions;that he never delivered Eppler's instructions to send a driver to the field indicated byEppler either to Gonzales or to anybody else.He testified that he reported on theincident to Eppler on the following day.On the next day the communicationspreviously mentioned were issued and Gonzales discharged.Brown admitted that prior to August 14 he had had no trouble with Gonzales whohad been a truckdriver under his immediate supervision since he became a truckforeman in July.Gonzales testified concerning the August 27 incident, that the first he knew of itwas when Brown came into the shack, asked him, "Why didn't you come out?" andaccused him of "acting like a damn sneak." Gonzales replied, "If you want to talkto me like that, don't do it on company time, but do it off the ranch." Then, accord-ing to Gonzales, Brown kept telling him to go on out and have it out with him,saying, "You have got your car, I have got my car." Brown on leaving the shackaddressed Gonzales with a remark in Spanish, which, according to Gonzales, meant"something like, 'You stupid son-of-a-bitch'."Brown, of at least part Mexicanancestry, denied having used the Spanish phrase attributed to him.He testified thatthe Mexican equivalent of son-of-a-bitch was son-of-a-bitch.Goin testified that he was in the shack on August 27 when Brown entered; thatprior to Brown's entrance he had heard a horn honking outside but that Gonzaleswas already in the shack when he, Goin, entered.He did not hear the opening ex-change between Gonzales and Brown, but heard Brown say, "George, why don't youand I just go out and have this out, just me and you?" and Gonzales replied, "Oh, Ican't do that. I will get fired.We are on Company property." As Brown left theshack he said something in Spanish which Goin, not knowing the language, did notunderstand.Garcia, also in the shack at the time the incident occurred, like Goin,heard only that part of the exchange between Gonzales and Brown in which Brownchallenged the former to go outside and have it out.Garcia testified to the epithetin Spanish which Brown hurled at Gonzales as he, Brown, left the shack.TheSpanish words as testified to by Garcia were not the same as those testified to byGonzales.After considering all the testimony on this, a minor point, includingGoin's, I am convinced that Brown directed an uncomplimentary epithet to Gonzaleson leaving the shack, but whether or not it was the equivalent of son-of-a-bitch I donot know.D. Concluding findings on the dischargeThere is no question that Gonzales initiated the organizational movement amongthe Respondent's employees and was the employee leader in that movement.ThatRespondent was well aware of his position of leadership is established in his at-tendance at the meeting in San Francisco on the petition, Jake Cline's thereafteraddressing him as an "official stool pigeon," and preelection remarks of Cline, Ep-pler, and Street associating Gonzales with what they deemed to be a misrepresentationof the wage issue, in their conversations with various employees.Respondent'sresentment of Gonzales because of his leadership in union activities, is forcibly illus-trated in the July 2 incident, when Cline, in the presence of Street and Eppler, as wellas a group of employees, attempted to humiliate Gonzales by referring to him invulgar terms, and Street, by his own admission, taunted him by saying that if any"boss" addresed him in such manner he would either whip him or quit.Assumingthat this incident was initiated by information the Respondent had received that oneof its employees was quitting because of harassing tactics by Gonzales, such informa-tion-about which Gonzales clearly was not informed or questioned in private-furnished no justification for the ridicule which the Respondent heaped on him in thepresence of his fellow employees, and no justification for Street's admitted admoni-tion to Gonzales that "he had no business talking to any truck drivers at any timeconcerning their activities in his organization or our organization, and that it wouldhave to cease immediately . .The animus with which the Respondent regarded Gonzales because of his unionactivities being clearly established, we necessarily scrutinize closely the circumstancesattending his discharge in August.As more than one court has stated, while theexistence of such views does not "compel the conclusion that a particular dischargewas prompted by an antiunion animus.itmay supply shape and substance tootherwise equivocal circumstances."N.L.R.B. v. Davidson Rubber Co.,305 F. 2d166 (C.A. 1). See also,N.L.R.B. v. W. M. Chambers Truck Line, Inc.,306 F 2d549 (C.A. 5).717-672-64-vol 143-16 228DECISIONTSOF NATIONAL LABORRELATIONS BOARDAfter a close study of the evidence proffered in this case, and the arguments ad-vanced by Respondent's able counsel, I am convinced that the circumstances attend-ing Gonzales' discharge were, to say the very least, equivocal.Brown's testimonyon both the August 14 and 27 incidents was far from convincing. If on the afternoonof August 14 he gave orders to Gonzales to make a trip requiring some 25 minutes, Ithink he would not have stood idly by while he observed Gonzales spend some 40minutes idling at the butane tanks or would have registered no protest with Gonzaleswhen the latter returned to the shack without having made the trip and too lateto go out again before the end of his shift.At one point he testified that Gonzaleswas at the butane tanks only some 10 or 15 minutes, and if we accept this as fact,and Gonzales returned to the shack immediately after servicing his truck, by Brown'sown testimony it was then too late for him to make another trip that day. It is myopinion and finding that no such incident as Brown testified to occurred onAugust 14.Brown's testimony on the August 27 incident was equally unsatisfactory.Hetestified that he waved to Gonzales, called out to him, and honked his horn, andGonzales-walking toward the shack at one point in Brown's testimony, at the doorof the shack in another-ignored all this except to wave back in a deprecatory ornegative manner.Brown's further testimony that when he entered the shack andasked Gonzales why he had not responded to Brown's call, Gonzales immediatelygot to his feet and challenged him to a fight, is simply not credible.Gonzales knewthat he was not in favor with the Respondent, and being at least an averagely intel-ligent person would surmise that any serious infraction of company discipline on hispart would result in his discharge.As he told Eppler on August 29, if Brown had di-rected him to go to the field on August 14 he would have gone because he knewthat Brown was his supervisor and that if he refused Brown's orders he would bedischarged.Furthermore, Street's version of the July 2 incident, as well as Gonzales',shows that the latter could take jibes and insults from Respondent's supervisors with-out losing his head and replying in kind.Why, then, on August 27, in answer to asimple question from Brown as to why he had not answered Brown's summons, wouldhe fly suddenly into a rage and challenge Brown to a fight, or "threaten him withbodily harm," as he was accused of doing by Eppler on the occasion of the dis-charge.On the other hand, if Brown was abusive in tone and manner and accusedGonzales of "acting like a damn sneak," as Gonzales testified he did, Gonzales mayhave been goaded into challenging Brown to meet him off company premises for ashowdown. Brown was himself of at least part Mexican ancestry and, on the lowestlevelof the supervisory hierarchy, might more readily provoke a retort fromGonzales than Cline, Street, or Eppler, but that Gonzales was fully aware of hissupervisory status is shown by the unquestioned fact that from the time Brown wasmade a foreman until at least August 14, Gonzales worked under him and wasresponsible to Brown's directions.Further doubt is cast on Brown's version of the August 27 incident, by his admis-sion that though directed by Eppler to send a truck out to a certain field, he not onlydid not carry out this order with respect to Gonzales but did not pass it on to anyother employee and in fact did not know what occurred with respect to the situationin that field.He also referred in his testimony to giving the assignment to Gonzalesto go out "when his turn came," though the assignment apparently did not relate toa crew on which Gonzales was regularly employed.As admitted, Gonzales wentout with his regular crew for the balance of that day.When questioned, on thecrew to which Gonzales was regularly assigned, Brown showed further confusion bynaming, in succession, two different crews.Brown's credibility being a foremost factor in a consideration of the discharge,I must refer to his general denial that he ever discussed the Union with any employee,before or after the election, except in two isolated instances which occurred after theelection, though, admittedly, he himself, before he was made foreman, signed a unioncard.Goin testified, and was corroborated by his wife, that shortly before being madeforeman, Brown on a visit to the Goin home, said that the Union was "washed tip";that some of the "guys" had pulled out, naming several; that Jake Cline had promisedwork for the ones that had already pulled out and were pulling out, for the comingwinter; that he and Goin were both getting old and jobs would not be too easy to findany more, especially with their union activities, and "he felt that it would be best togo along with the Company and be assured of their jobs." This testimony was notspecifically disputed.Also without specific denial was Garica's testimony that onJune 10, before Brown assumed his duties as foreman, Brown suggested that Garciatalk to one of his supervisors about withdrawing from the Union, and said that theRespondent wanted to fire the leaders in the organizational movement, namingGeorge Gonzales, George Barrios, Pete Torres, and Israel Chapa in that connection. V. C. BRITTON CO.229Aside from such testimony, it could hardly be believed that Brown, through signinga union card, in all the time preceding his promotion to foreman, engaged in nounion discussions with his fellow employees.Further bearing on his credibility, was his denial of knowledge that Gonzales signedup his, Brown's, son in the Union.He gave a card to your son, didn't he?A. I don't know whether he did or not.Q. Do you know where your son got the card he signed?A. No, I don't.Q Do you have any idea?A.No, sir, I haven't.After this portion of his cross-examination, Brown was shown a pretrial affidavitgiven an agent of the Board, in which he stated: "Gonzales gave a blank cardtomy son.My son signed and returned it to Gonzales." Brown then testified,"I didn't see him give to him"; that he knew it "Because my son told me."It is difficult to see why, if Brown was straightforward in his testimony on thecircumstances of Gonzales' discharge, he would have been so evasive and self-contradictory about the manner in which his son came tosigna union card, orshould enter such sweeping denials of all conversations with fellow employees aboutthe Union, even during the period before he was made a foreman.Eppler's testimony supports Brown, in part.He was present with Brown, hetestified, when Brown gestured to and called out to Gonzales, and Gonzales ignoredthe summons except with a negative wave of the hand.Apparently, Respondentwould have us believe that Gonzales question Brown's supervisory status.Assumingthis to be the fact-through the evidence indicates the contrary-he could have hadno question of Eppler's status. It hardly makes sense that he would deliberatelyhave ignored a summons made in Eppler's presence, and replied with a gestureof dismissal or defiance. I am convinced that no such summons was made astestified to by Brown and Eppler, or, if made, was not directed to Gonzales, whowas some 40 feet away, in such manner that he understood that he was directedto approach Brown for receiving job instructions.Although instructions Epplertestified he issued to Brown were never executed by Brown, Brown was never calledto account in the matter, a strange oversight on Eppler's part if such instructionswere actually issued.Also, Eppler gave no explanation of why he did not askGonzales for his version of the August 14 incident, although, according to him,on being informed of the matter by Brown he told the latter that he would lookinto it.Instead of making an independent investigation, on August 29 he confrontedGonzales with a letter accusing him of insubordination, and vocally accused Gon-zales of threatening Brown with bodily harm.Gonzales denied the accusations,and whether in doing so he called Brown a liar, or a damn liar, it is obvious thatthe stage had already been prepared for his discharge.He could not have deniedthe accusations without, inferentially at least, calling Brown a liar. I think he wasnot required to stand by in silent or vocal acquiescence, when such charges wereleveled at him, if, in fact, the charges were false or loaded with false emphasisand motivated by his union activities, as I am convinced they were. If he said,as Eppler testified he said, that he "did not have to take this crap," he was butstating his rights under the Act.The Respondent had already, on July 2, withEppler participating,attempted to goad him into making violent retort or quitting,and I think and find that the confrontation on August 29 was different only indegree, not in kind.I find that the Respondent discharged Gonzales because of his union activities .4* In reaching these conclusions I have weighed carefully testimony offered for the solepurpose of attacking Gonzales'credibility.Bridgeford,according to his testimony oneof the authors of the antiunion petition circulated by himself and others in the fall of1962, testified that he observed Gonzales making pornographic drawings and obscenitiesdirected at Foreman Brown on the walls of Respondent's toilet while,he,Gonzales, wasoccupying a toilet seat.The inscriptions attributed to Gonzales employed the word"nigger" as a term of opprobrium.This testimony was denied by Gonzalesin toto.Bridgeford testified that he reported on the matter to Eppler and Hayes.Neither Epplernor Hayes,however,questioned Gonzales about the matter, though the obscenities as de-scribed by Bridgeford were of a particularly scurrilous and disgusting character.After acareful observation of the two witnesses I am of the opinion that the pornography, asdescribed by Bridgeford,was more likely his handiwork than Gonzales'.Gonzales, aMexican, would have been less likely than Bridgeford to employ the term "nigger" as aterm of opprobrium,or to employ that term at all. Furthermore,IfGonzales were to en- 230DECISIONSOF NATIONALLABOR RELATIONS BOARDE. Conclusions on interference, restiauit, and coercionOn my observation of the witnesses and a full consideration of conflictingtestimony, where present:I find on the undisputed testimony of Chapa and Olague that SuperintendentRichard Cline questioned each concerning his interest in the Union, and on Chapa'sundisputed testimony, threatened Chapa and employee Torres with increased costson the company houses they occupied, if the Union came inOn Martinez' credited testimony, I find that Eppler questioned him about hisinterest in the bargaining election, and threatened him and a group of employeeswith a loss of wages in the event of a union victory.On the credited testimony ofGoin and Sierras, I find that Eppler, on observing an election notice, threatenedthat the Respondent would never work under a union contract.On Gonzales'credited testimony I find that Eppler and Street each threatened him with reprisalsifhe continued to discuss the Union with his fellow employees, and that Streetmade the coercive statement that if it had been up to him, Street, he would havefired Gonzales for representing the Union at the hearing on the Union's petitionin San Francisco.On Gonzales' credited testimony I further find that Street impliedthat the Respondent would not continue its policy of affording its employees workthrough the winter months if the Union won.On Garcia's credited testimony Ifind that Street implied that the Respondent would close its operations ratherthan deal with the Union .5On Murrilo's credited testimony I find that Brown, while occupying the status offoreman, offered inducements if he, Murrilo, would withdraw from the Union, andmade the threat that the Company would "fire the Union guys one by one " OnCortez's credited testimony I find that Foreman Brown after suggesting that inevent of a strike Cortez should "stick with the company," made the threat thatunionemployees would be blackballed and would not be able to get a job aroundFirebaugh, the town closest to Respondent's operationsSuch threats and promisesof benefits are entirelyconsistentwith statements, not specifically denied, Brownmade to Goin and Garcia a day, or a few days, before he was made foreman.On Burnsed's credited testimony I find that Brown questioned him if he had signedthe antiunion petition; promised him if he did sign it it would be a guarantee of a jobthrough the winter months when most employees were laid off; that those notgage in such scatological depictions, he would have taken some pains to see that he wasunobserved.He knew how be stood with the RespondentErnest D Rowe, a formeremployee of Respondent, hired after the bargaining election and admittedly antiunion,although shown on cross-examination to be capable of slanting his statements to suit hisresentments of the moment, was a more credible witnessHe testified that on two occa-sions he saw Gonzales making inscriptions on trucks, one linking Brown and Rowe asSOB's, the other bearing the words, "Rowe is a damn queer " Concerning this latter in-scription,Rowe testified that he confronted Gonzales ; accused him of being its author ;and Gonzales merely laughed. I have no doubt Rowe believed that Gonzales made the in-scriptions, though, as Rowe admitted, there were inscriptions of various character on thedashboard and elsewhere on the trucks all the timeGonzales denied that he made theinscriptions in question,admitted that Rowe accused him on the one occasion,and testifiedthat he met the accusation with a denial.I credit Rowe that Gonzales did not make adenial but laughed, as Rowe testified he did. I also believe that Gonzales made the in-scription on the dashboard descriptive of Rowe as a "damn queer " I have taken thisinto account in evaluating conflicting testimony on 'the circumstances of the dischargewhere I havecredited Gonzales over BrownUnfortunately, not all witnesses tell all thetruth all the time, but fortunately some tell it with more frequency than othersThatGonzales admitted on cross-examination that he on occasion used vulgar language, wasnot a deciding or persuasive factor in the credibility resolution ; had he testified other-wise I would not have believed him.Neither of the incidents referred to above wereadvanced by the Respondent as entering into its discharge decisionc Eppler's denials of all discussions with employees concerning the Union except whenquestioned by them, and of any recollection of such isolated conversations if they actuallyoccurred,were too sweeping for credenceThe combined testimony of the GeneralCounsel's employee witnesses convinces me, beyond question, that the Respondent, throughits supervisors, systematically interviewed employees for the purpose of presenting itsposition on the wage issue. I have no doubt that Eppler engaged in such discussions andknew that he engaged in such discussions when he testifiedThe antiunion statementsattributed to him fit into the pattern of Respondent's resistance to the organizationalmovement among its employees.Street's antiunion bias and the lengths to which hewould carryit is shown by his own admission in his baiting of Gonzales because of thelatter's union leadership. V. C. BRITTON CO.231signing it "would probably not be working there next season", and implied that most"of the guys that were in the union" had been discharged.6On other disputed testimony either I am not convinced that a predominance ofcredibility supports the General Counsel's allegations, or findings would be merelycumulative.With respect to alleged surveillance of a union meeting, the meetingheld in the unions' hall on a public street in Firebaugh, the small town where Re-spondent's plant is located, was not actually attended by any officer or supervisorof the Respondent, and while perhaps there was an unusual passing back and forthin the public streets outside the hall by Respondent's officials, I think they had aright to the use of such public streets whether or not a union meeting was in progressand I see nothing wrong in the naked fact that they observed the cars parked alongthe streets adjacent to the hall and doubtless identified some of them as belongingto their employees.There is no evidence that these supervisors stopped their carsat anytimeto peer into the union hall for the purpose of observing the meeting, orin any way, by surveillance or otherwise, trespassed upon the right of their employeesto attend such meeting, or molested them in doing so.On the basis of the above findings and the entire record, I conclude that theRespondent by interrogating its employees concerning their union interests and ac-tivities; by threatening them with reprisals if the Union won the election, or if theypersisted in their union activities; by attempting to restrict Gonzales' union activitieswithout reference to working time; and by offering inducements to its employees towithdraw from the Union or to abstain from union activities, interfered with, re-strained. and coerced its employees in violation of Section 8(a)(1) of the Act.7IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent discharged George Gonzales because ofhis union and concerted activities, it will be recommended that the Respondent offerhim immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges, and makehim whole for any loss of pay suffered because of the discrimination against him,by payment to him of a sum of money equal to that which he normally would havebeen paid in Respondent's employ from the date of the discharge to the date of Re-spondent's offer of reinstatement, less his net earnings, if any, during said periodLoss of pay shall be computed upon a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289. Backpay shall include thepayment of interest at the rate of 6 percent per annum to be computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1The Union is a labor organization within the meaning of Section 2(5) of theAct2.By discriminating in regard to the hire and tenure of employment of its em-ployee,George Gonzales, thereby discouraging membership in the Union, the Re-spondent has engaged in and is engaging in unfairlabor practices within themeaningof Section 8(a)(3) of the Act.O To the extent that the testimony of Bridgeford, Melton, and Russell, all employeeshired after the election, all instrumental in the circulation of an antiunion petition, con-flictswith this finding I do not credit itThe antiunion petition which according to themthey authored together with Burnsed, while erratic in its (typing and punctuation, wasworded in a manner legally sufficient to their purpose and I am convinced upon my observa-tion of these employees and listening to them testify that neither singly nor in combinationcould they have worded this petition without advice and assistance from someone who hada better command of language.7No findings of Independent 8(a) (1) activities are based on statements and conductattributed to Jake Cline who was not named in the complaint and who was not availableto testify. 232DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By the said discharge; by interrogating its employees concerning their interestin and activities on behalf of the Union; by threatening them with reprisals becauseof their union activities or in the event of a union victory at the polls; by promiseof benefits if they withdrew from the Union and refrained from union activity; andby prohibiting union activity on an employees' own time, the Respondent has inter-fered with, restrained, and coerced its employees in the exercise of rights guaranteedthem in Section 7 of the Act, and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or in any other labor organizationof its employees, by discharging its employees or by discriminating in any other man-ner inregard to their hire, or tenure of employment, or any term or condition ofemployment.(b) Interrogating its employees in an unlawful manner concerning their interestsin and activities on behalf of the Union or any other labor organization; threateningits employees with reprisals because of their union activities and/or in the event ofa union victory at the polls; offering inducements and benefits to its employees if theywithdrew from the Union or refrained fromunionactivities; and prohibiting unionactivities on its employees'own time.(c) In any other manner interfering with, restraining, or coercing its employeesin the right to self-organization, to form labor organizations, to join or assist theUnion, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any orall of such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer George Gonzales immediate and full reinstatement to the position heheld at the time he was discharged, or an equivalent position; without prejudiceto his seniority and other rights and privileges, and make him whole for any lossof pay he may have suffered as a result of the discrimination against him in themanner setforth above in the section entitled "The Remedy."(b) Upon request make available to the Board or its agents, for examination andcopying, all payroll records, social security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze the amount of backpay due under the terms of this recommended order.(c)Post at its plant in or near Firebaugh, California, copies of the attached noticeas Appendix.8Copies of said notice to be furnished by the Regional Director forthe Twentieth Region, San Francisco, California, shall after being duly signed by arepresentative of the Respondent, be posted by the Respondent immediately upon'receipt thereof, and be maintained by it for a period of sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twentieth Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report andRecommended Order, what steps the Respondent has taken to comply herewith.98 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."e In the event that this Recommended Order be adopted by the Board, this provision,shall be modified to read' "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " LOCAL 50,AMERICANBAKERY, ETC., UNIONAPPENDIX233NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage affiliation with Agricultural Workers OrganizingCommittee, AFL-CIO, or any other labor organization, by discharging our em-ployees, or by discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT interrogatein anunlawful manner our employees concerningtheir union affiliation, interests, and activities; threaten them with reprisals be-cause of union affiliation and activities, or hold out inducements or promise ofbenefits if they will withdraw from, or refrain from union affiliation and ac-tivities; prohibitunionactivities on our employees' own time; or in any othermanner interfere with, restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, to join or assist the above-named Union, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collective bargainingor other mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as authorized by the National Labor Rela-tionsAct.WE WILL offer George Gonzales immediate and full reinstatement to the po-sition he formerly held, or its equivalent, without prejudice to seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.V. C. BRITTON CO.,Employer.Dated-------------------B3'------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right tofull reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 830Market Street, Room 703, San Francisco, California, 94102, Telephone No. Yukon6-3500, Extension 3191, if they have anyquestion concerning this notice or compli-ance with its provisions.Local 50, American Bakery & Confectionery Workers Union,AFL-CIO[Ward Baking Company]andCharles Fisher.CaseNo. 2-CB-3600.June 27, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner Ivar H. Peterson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Union had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from, and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondent and the GeneralCounsel filed exceptions and supporting brief s.1'.The Respondent's request for oralargument ishereby denied as the record, exceptions,and briefs adequately present the issues and positions of the parties.143 NLRB No. 41.